Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 1) improvement of motor fluctuations in Parkinson’s Disease and 2) a levodopa containing formulation in the reply filed on 03/25/22 is acknowledged.  Claims 4, 6-9, and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/22.
Claims 1-29 are currently pending in the application.  However, due to a restriction requirement, claims 4, 6-9, and 11-17 are withdrawn from further consideration and claims 1-3, 5, 10, and 18-29 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not provided an English translation of the certified copy of the Japanese application 2020-145967 as required by 35 U.S.C. 119(b).  Nonetheless, the priority date of the instant invention is September 01, 2020 (the date of the Japanese application).  Without the English translation, one cannot ascertain if the instant invention is present in the Japanese application.  Therefore, art prior to the PCT date, but not before the date of the Japanese application may be cited against the claims.
							IDS

	The information disclosure statements (IDS) submitted on 09/13/21, 09/17/21, and 10/19/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5, 10, 18-26, and 28-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 13-121, and 24-31 of co-pending Application No. 17/461,015 (hereinafter Kurita US Patent Application No. ‘015).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of tandospirone in the treatment of motor complications.  The claimed invention and co-pending application Kurita ‘015 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating, improving or preventing motor complications comprising administering an effective amount of tandospirone wherein said motor complications include improvement of motor fluctuations in Parkinson Disease, prolongation of an antiparkinsonian action effective time (ON-time), a reduction of an antiparkinsonian action non-response time (OFF-time), and a combination thereof whereas Kurita ‘015 teaches a subgenus of a method for treating, improving, or delaying progression of dyskinesia (a subset of motor fluctuation) comprising parenterally administering an effective amount of tandospirone wherein the human blood plasma tandospirone concentration is 0.1 to 15 ng/mL.  Given that dyskinesia is a subtype of motor fluctuation, the examiner contends that the scope of the claims overlaps.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/461015.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5, 10, and 18-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-15 of U.S. Patent No. 10,758,535 (hereinafter Kurita US Patent Application No. ‘535).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of tandospirone in the treatment of motor complications.  The claimed invention and U.S. Patent Kurita ‘535 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating, improving or preventing motor complications comprising administering an effective amount of tandospirone wherein said motor complications include improvement of motor fluctuations in Parkinson Disease, prolongation of an antiparkinsonian action effective time (ON-time), a reduction of an antiparkinsonian action non-response time (OFF-time), and a combination thereof whereas Kurita ‘535 teaches a subgenus of a method for treating or improving levodopa induced dyskinesia (a subset of motor fluctuation) in Parkinson disease comprising transdermally administering to a subject an effective amount of tandospirone.  Given that dyskinesia is a subtype of motor fluctuation, the examiner contends that the scope of the claims overlaps.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,758,535.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 10, and 18-29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating and improving motor fluctuations and prolonging ON-time by administering tandospirone transdermally, does not reasonably provide enablement for preventing said antiparkinsonian actions with tandospirone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating, improving, or preventing motor complications, comprising transdermally administering an effective amount of tandospirone or a pharmaceutically acceptable salt thereof to a subject in need thereof, wherein treatment, improvement, or prevention of motor complications comprises at least one selected from the group consisting of improvement of motor fluctuations in Parkinson’s disease, prolongation of an antiparkinsonian action effective time (ON-time), a reduction of an antiparkinsonian action non-response time (OFF-time), and a combination thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of said motor fluctuations.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating, improving, or preventing motor complications, comprising transdermally administering an effective amount of tandospirone or a pharmaceutically acceptable salt thereof to a subject in need thereof, wherein treatment, improvement, or prevention of motor complications comprises at least one selected from the group consisting of improvement of motor fluctuations in Parkinson’s disease, prolongation of an antiparkinsonian action effective time (ON-time), a reduction of an antiparkinsonian action non-response time (OFF-time), and a combination thereof.  The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that motor fluctuations and/or complications can be due to duration of dosage of levodopa and other pharmacokinetic and/or pharmacodynamic mechanisms that cannot be absolutely prevented.  Since motor fluctuation is a direct effect due to the waning effect and/or concentration of L-Dopa in the patient’s system, such action cannot be prevented as it is direct result of drug administration.  Moreover, while applicant has demonstrated prolongation and treatment of motor fluctuation by transdermally administering tandospirone nowhere in the specification did applicant demonstrate prevention of any motor complications, let alone ON and OFF time.  The examiner therefore contends that applicant has yet to enable prevention of any motor fluctuation and thus is not enabled for the breadth of the claims.
		

2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “the prevention of said motor complications delineated in claim 1”. While such “treatment or improvement” might theoretically be possible for On-OFF time or motor fluctuation by administering tandospirone, as a practical matter it is nearly impossible to achieve a prevention for said motor complication with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the prevention of any motor complication by administering tandospirone. No reasonably specific guidance is provided concerning useful therapeutic protocols for the prevention of any motor complications, other than prolonging ON-Time and suppressing dopamine immediate release by administering transdermal tandospirone. The latter is corroborated by the working figures 1-20, particularly figure 12 and pages 204-205, table 3.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed tandospirone could be predictably used for preventing motor fluctuation and/or complications as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

     Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim18, the phrase "improvement of motor fluctuation is a clinically significant improvement or greater" in line 2 renders the claim indefinite because it is unclear what threshold is considered as being clinically significant.  Additionally, “or greater” again is indefinite as applicant failed to delineate in the specification what is the improvement base level is in order for one to consider an improvement is greater.  Thus, the examiner contends that it is unclear whether the limitations following the phrase are part of the claimed invention or what the intended scope of the claims is.  See MPEP § 2173.05(d).  Appropriate correction is required.
	       As a result of the above inconsistencies, the aforementioned claim is unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 10, and 18-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kannari et al. (No To Shinkei, 2002, Vol. 54, No. 2, abstract, cited by applicant and filed on an IDS 1449) in view of Kenealy et al. (U.S. 5,817,331) and Jankovic et al. (J. Neurol. Neurosurg. Psychiatry., 2020, Vol. 0, pgs. 1-14).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Kannari et al. teach that a rapid and excessive increase in extracellular dopamine (DA) after L-DOPA administration is considered to be one of the major causes for L-DOPA-induced peak-dose dyskinesia (instant claims 1 and 28). Therefore, Kannari et al. teach that inhibition of excessive rise in L-DOPA-derived DA is likely to be an ideal treatment for L-DOPA-induced dyskinesia. Based on our previous experimental studies that 8-OH-DPAT, a potent 5-HT1A agonist, attenuates an increase in L-DOPA-induced extracellular DA in the striatum of the rat model of Parkinson's disease, and thus Kannari et al. hypothesized that L-DOPA-induced dyskinesia in patients with Parkinson's disease is alleviated by a 5-HT1A agonist.  In the present study, Kannari et al. administered tandospirone citrate, a selective 5-HT1A agonist, to patients with Parkinson's disease suffering from L-DOPA-induced dyskinesia. Tandospirone at 15-60 mg/day was administered to 10 patients with L-DOPA-induced peak-dose dyskinesia (instant claims 1-3, 5, 10, and 20-22). Twelve weeks after tandospirone treatment, duration of dyskinesia, subjective and objective severity of dyskinesia, and parkinsonian features were evaluated. Severity of dyskinesia was decreased in 5 patients (see instant claims 18). The present study demonstrated that tandospirone is effective in alleviating L-DOPA-induced dyskinesia in 50% of the patients.  Consequently, Kannari et al. teach that administration of a 5-HT1A agonist is a choice for patients with dyskinesia if the care is taken so as not to induce worsening of parkinsonian features.	

Kannari et al. do not specifically teach that tandospirone is applied transdermally.  Likewise, Kannari et al. do not specifically teach a total applied area per dose that is 1 to 100 cm2 or the specific blood plasma level of tandospirone or that administration of tandospirone led to a change in striatal raclopride receptor binding.  Additionally, Kannari et al. do not specifically teach that the plasma tandospirone concentration is 0.05 to 20 ng/mL.  Moreover, Kannari et al. do not specifically teach that dyskinesia or that Parkinson features entail motor fluctuations.

Kenealy et al. is being provided to demonstrate that azospirone compounds can be provided transdermally wherein said administration lead to constant blood concentrations of azospirones that are maintained over a prolonged period of time with minimal side effects and maximal patient compliance (see abstract).  Importantly, Kenealy et al. teach that azaspirones can be administered via a transdermal delivery such as a patch and include compounds such as tandospirone (see col. 4, lines 15-33 and col. 8, lines 40-42).  

Jankovic et al. teach a majority of patients require levodopa (L-Dopa) therapy within 2 years of symptoms onset (see pg. 8, left col.).  Additionally, Jankovic further teach that adverse effects are associated with L-Dopa administration and include dyskinesia (i.e. a motor type complication) wherein various types of dyskinesia exist (see pg. 8, left col. last paragraph and right col. last paragraph).  In fact, Jankovic et al. teach that young-onset PD patients tend to develop motor fluctuations and dyskinesia early in the course of levodopa or L-Dopa treatment (see pg. 8, right col., last paragraph).  Additionally, Jankovic et al. teach that different formulations of L-Dopa have been developed and have found to be useful in patients who continue to have motor fluctuations inclusive of those administered subcutaneously (see pg. 9, right col. paragraph 2).  Moreover, Jankovic et al. teach that other drugs for treating Parkinson disease were effective in reducing “off-time” and can be administered via intravenous, subcutaneous, sublingual, intranasal or transdermal administration (see pg. 10, left col., paragraph 2).  
While Kannari et al. is silent on the amount of change in striatal raclopride receptor binding, the examiner contends that such change in receptor binding is a result effective variable and is a result of the effectiveness of the treatment and administration of tandospirone.  Given that Kannari et al. teach that said treatment was effective in reducing dyskinesia features, the examiner contends that said change would have ensued since Kannari found that administration of tandospirone resulted in improved clinical effects in said patients. 

As for the total applied area per dose, the examiner contends that such dose can be provided depending on the desired effect, the desired improvement in drug efficacy and the desire to minimize drug toxicity and can be determined during routine experimentation.  Likewise, one skilled in the art would be apprised on how to achieve the recited blood plasma concentration depending on the efficacy and safety dosage amount desired which can also be done during routine experimentation.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to administer tandospirone as a transdermal patch to treat PD-LID or L-Dopa induced dyskinesia (a type of motor fluctuation) since Kannari et al. teach that the citrate salt of tandospirone was effective in ameliorating PD-LID and dyskinesia features in view of Kenealy who teaches that tandospirone can be administered transdermally and in view of Jankovic et al. who teach that adverse effects are associated with L-Dopa administration and include dyskinesia.   Given the teachings of Kannari, Kenealy, and Jankovic, one of ordinary skill would have been motivated to treat PD-LID with tandospirone with the reasonable expectation of providing a method that is effective in treating L-Dopa induced dyskinesia and other motor fluctuations.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SAMIRA J JEAN-LOUIS/	
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/08/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.